      Case 2:17-cr-00821 Document 46 Filed on 07/20/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                   July 21, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                      §
 Plaintiff/Respondent,                         §
                                               §
       v.                                      §           CRIMINAL NO. 2:17-821
                                               §
TERRI DELGADO,                                 §
 Defendant/Movant.                             §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Terri Delgado’s letter motion for compassionate

release. D.E. 45.

I. BACKGROUND

       In March 2018, Defendant pled guilty to possession with intent to distribute 11.99

kilograms of cocaine. He has served roughly 26 months (22%) of his 120-month sentence and

has a projected release date of December 24, 2026. Defendant was recently diagnosed with

multiple sclerosis and now moves the Court for compassionate release because he fears

contracting COVID-19 in prison. He submitted a written request for compassionate release to the

warden at FCC Beaumont, but his request was denied because he: (1) was not identified by the

Health Services Department as being medically at-risk for COVID-19 complications; (2) has not

served at least 50% of his sentence; and (3) has a high risk PATTERN score. D.E. 45-1.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

               (c) Modification of an Imposed Term of Imprisonment.—The
               court may not modify a term of imprisonment once it has been
               imposed except that—
                   (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of
                       Prisons, or upon motion of the defendant after the


                                               1
      Case 2:17-cr-00821 Document 46 Filed on 07/20/20 in TXSD Page 2 of 5



                       defendant has fully exhausted all administrative rights to
                       appeal a failure of the Bureau of Prisons to bring a motion
                       on the defendant’s behalf or the lapse of 30 days from the
                       receipt of such a request by the warden of the defendant’s
                       facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or
                       supervised release with or without conditions that does not
                       exceed the unserved portion of the original term of
                       imprisonment), after considering the factors set forth in
                       section 3553(a) to the extent that they are applicable, if it
                       finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United

States Sentencing Commission policy statement provides that extraordinary and compelling

reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious
            and advanced illness with an end of life trajectory). A specific
            prognosis of life expectancy (i.e., a probability of death within a
            specific time period) is not required. Examples include metastatic
            solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
            organ disease, and advanced dementia.
            (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because
                of the aging process, that substantially diminishes the ability of the
                defendant to provide self-care within the environment of a
                correctional facility and from which he or she is not expected to
                recover.


                                                 2
      Case 2:17-cr-00821 Document 46 Filed on 07/20/20 in TXSD Page 3 of 5




       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g). “In general, the defendant has the burden to show circumstances meeting

the test for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).




                                                 3
       Case 2:17-cr-00821 Document 46 Filed on 07/20/20 in TXSD Page 4 of 5



         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

III. ANALYSIS

         Defendant has submitted medical records showing that he was diagnosed with multiple

sclerosis (MS) in February 2020, which he claims places him at a higher risk for complications

or death should he contract COVID-19 while incarcerated. The Centers for Disease Control and

Prevention has not identified MS an underlying medical condition that may create an increased

risk of severe illness or death from COVID-19. 1 According to the National Multiple Sclerosis

Society, “Current evidence suggests that simply having MS does not increase the risk of dying

from COVID-19. However, the possible long-term consequences of having MS may make

people more susceptible to having a severe case of COVID-19. The risk of having to go to

         1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and
people of any age who have certain underlying medical conditions are at higher risk for severe illness or death from
COVID-19. People Who Are at Higher Risk for Severe Illness, CDC (June 25, 2020),
www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-risk.html?. People of any age with
the following conditions are at increased risk of severe illness from COVID-19: Chronic kidney disease; COPD
(chronic obstructive pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Serious
heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2
diabetes mellitus. Id. People with the following conditions might be at an increased risk for severe illness from
COVID-19: Asthma (moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension;
Immunocompromised state from blood or bone marrow transplant, immune deficiencies, HIV, use of
corticosteroids, or use of other immune weakening medicines; Neurologic conditions, such as dementia; Liver
disease; Pregnancy; Pulmonary fibrosis; Smoking; Thalassemia; and Type 1 diabetes mellitus. Id.




                                                          4
      Case 2:17-cr-00821 Document 46 Filed on 07/20/20 in TXSD Page 5 of 5



hospital for COVID-19 rises with age, progressive MS and higher levels of disability.” National

Multiple Sclerosis Society, Coronavirus Risk for People Living with Multiple Sclerosis (MS),

https://www.nationalmssociety.org/coronavirus-covid-19-information/multiple-sclerosis-and-

coronavirus (last visited July 14, 2020). Defendant is 25 years old, was only recently diagnosed

with MS, and has not offered evidence that he has progressive MS or is disabled. Based on

current guidelines, he is not at a higher risk for severe illness or death should he contract

COVID-19. The Court is also without sufficient information regarding Defendant’s disciplinary

history while in prison to determine whether he poses a danger to the community if released.

        While the Court sympathizes with Defendant’s plight, “[t]he Court cannot release every

prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

every prisoner.” Koons, 2020 WL 1940570 at *4. “General concerns about the spread of

COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds to

establish the extraordinary and compelling reasons necessary to reduce a sentence.” Id. at *5.

Without more, Defendant cannot meet his burden of showing that extraordinary or compelling

reasons warrant his release.

IV. CONCLUSION

       For the foregoing reasons, Defendant’s letter motion for compassionate release (D.E. 45)

is DENIED. His request for appointment of counsel is further DENIED as moot.

     It is so ORDERED this 20th day of July, 2020.




                                            ____________________________________
                                                       JOHN D. RAINEY
                                                 SENIOR U.S. DISTRICT JUDGE




                                               5
